Citation Nr: 1434757	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing acuity in either the right or left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).
	


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with audiological examinations in November 2007 and March 2011.  These examinations were performed by audiologists that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either examination was inadequate.  Id.  

In January 2011, the Board remanded this matter directing the RO to request that the Veteran help clarify the findings noted within his private audiological examinations; and schedule the Veteran for a new audiological evaluation to determine the current severity of his bilateral hearing loss.  In January 2011, the RO requested clarifying information from the Veteran regarding his private audiological evaluations of record.  No response to this request was received.  In March 2011, the Veteran underwent a VA audiological examination.  In addition to the audiological evaluation, the VA examiner provided numerical values for the puretone thresholds shown on the Veteran's private evaluations.  Accordingly, the directives of the Board's January 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In November 2007, the RO issued a rating decision which granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective December 11, 2006.  The Veteran appealed this decision seeking an initial compensable evaluation for his service-connected bilateral hearing loss.  

In November 2007, the Veteran underwent a VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
40
LEFT
15
15
20
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 27.5 decibels in the right ear and 33.75 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 94 percent in the left ear.  The examiner noted that these findings represented mild high frequency sensorineural hearing loss with good speech discrimination in the right ear and mild to moderate high frequency sensorineural hearing loss with normal speech discrimination in the left ear.

In March 2011, the Veteran underwent a second VA audiological examination.  The examination report included a history of the Veteran's current bilateral hearing loss, and listed audiological findings in numerical from the Veteran's prior private and VA audiological evaluations conducted in April 2006, June 2006, February 2007, July 2008, June 2009 and February 2011.  The report noted the Veteran's complaints of difficulty hearing, especially when in competing background noise.  The Veteran also reported complaints of tinnitus which cause him to have headaches and memory issues.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
50
LEFT
25
25
25
40
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 37.5 decibels in the right ear and 35 decibels in the left ear.  Speech recognition ability was 88 percent in both ears.  The examiner noted that these findings represented a normal sloping to mild sensorineural hearing loss bilaterally, with good speech recognition.

Using Table VI, the November 2007 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level I hearing and Level I hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The March 2011 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level II hearing and Level II hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The same conclusion is reached when considering the findings from the Veteran's audiological examinations conducted in April 2006, June 2006, February 2007, July 2008, June 2009 and February 2011.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz shown on these examinations are similar to those shown on the November 2007 and March 2011 VA examinations, and an exceptional pattern of hearing impairment is not shown.  See 38 C.F.R. § 4.86.   Moreover, while it remains unclear what speech discrimination test was used, the speech discrimination findings remain in the 92 to 100 percent range.  Thus, entitlement to a compensable evaluation is not supported.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, there is no basis for additional staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing, especially when there is background noise) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiner in March 2011 described the Veteran's bilateral hearing loss as a normal sloping to mild sensorineural hearing loss, bilaterally, with good speech recognition.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and a compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


